Citation Nr: 1000639	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  05-09 796	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a hiatal hernia.

3.  Entitlement to service connection for arthritis of the 
shoulders.

4.  Entitlement to service connection for arthritis of the 
knees.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The Veteran had active military service from April 1969 to 
January 1972.  

This appeal to the Board of Veterans' Appeals (Board) is from 
a February 2004 rating decision by a Department of Veterans 
Affairs (VA) Regional Office (RO).  

The Board is remanding this case to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


REMAND

In his March 2005 substantive appeal (on VA Form 9) and 
accompanying appeal hearing options form, the Veteran 
indicated he wanted a hearing at the RO before a visiting 
Member (Veterans Law Judge) of the Board - also commonly 
referred to as a Travel Board hearing.

In a January 2006 letter to him, the RO acknowledged receipt 
of his request for a Travel Board hearing.  But, to date, 
there is no indication he has been scheduled for this type of 
hearing or withdrawn his request.  Indeed, to the contrary, 
his local and national representative recently reiterated in 
November and December 2009 statements that he still wants a 
Travel Board hearing.  So he must be scheduled for this 
hearing before deciding his appeal.  38 C.F.R. §§ 20.700, 
20.704 (2009).



Accordingly, this case is REMANDED for the following 
additional development and consideration:

Schedule the Veteran for a Travel Board 
hearing at the earliest opportunity (or, 
if he agrees and it is more convenient or 
sooner, a videoconference hearing).  
Notify him of the date, time, and location 
of his hearing.  Put a copy of this letter 
in his claims file.  If, for whatever 
reason, he changes his mind and elects not 
to have a hearing, or fails to report for 
his hearing on the date scheduled, then 
also document this in his claims file.

He has the right to submit additional evidence and argument 
concerning the claims the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


